EXHIBIT 10.63

July 25, 2007

EDGAR ONLINE, INC

50 Washington St.

Norwalk, CT 06854

Gentlemen:

It is mutually agreed that the financing agreement entered into between us dated
April 5, 2007 as amended or supplemented (the “Financing Agreement”) is amended
effective June 30, 2007 as follows:

Section 6.9 of the Financing Agreement is amended by decreasing the Tangible Net
Worth amount to $50,000.00 and increasing the Working Capital deficit amount to
$2,500,000.00. The amended section shall now read as follows:

“6.9 Borrower shall until payment in full of all Obligations to Lender and
termination of this Agreement (a) cause to be maintained at the end of each
fiscal quarter (i.e., December, March, June, September), Tangible Net Worth in
an amount not less than $50,000.00 and (b) cause to be maintained at the end of
each such fiscal quarter, a Working Capital deficit of not more than
$2,500,000.00.”

Except as hereinabove specifically set forth the Financing Agreement, shall
continue unmodified.

 

ROSENTHAL & ROSENTHAL, NC. By:    

/s/ Ian Brown

  Ian Brown   Vice President

 

THE FOREGOING IS ACKNOWLEDGED AND AGREED TO: EDGAR ONLINE, INC. BY:  

/s/ Greg D. Adams

Name & Title:  

CFO & CEO